UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7374


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN PERCELL LYONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00101-F-1)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Percell Lyons, Appellant Pro Se.    Anne Margaret Hayes,
Assistant United States Attorney, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Percell Lyons appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006). We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Lyons, No. 5:05-cr-

00101-F-1   (E.D.N.C.   July   13,   2009).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2